UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7820


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OWEN ODMAN, a/k/a Star,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Shelby. Martin K. Reidinger, Chief District Judge. (4:96-cr-00053-MR-1)


Submitted: June 29, 2021                                            Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judge.


Affirmed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Owen Odman appeals the district court’s orders denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying his

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Odman,

No. 4:96-cr-00053-MR-1 (W.D.N.C. Sept. 4, 2020; Nov. 23, 2020). We deny Odman’s

motion to consolidate and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2